     Case 6:19-cv-01064-JWB-KGG Document 107 Filed 12/23/20 Page 1 of 6




                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS

BRUCE LEICHTY,                               )
                                             )
                         Plaintiff,          )
                                             )
      vs.                                    )     Case No. 19-1064-JWB-KGG
                                             )
BETHEL COLLEGE,                              )
                                             )
                         Defendant.          )
                                             )

                    MEMORANDUM & ORDER ON
              MOTION FOR LEAVE TO AMEND COMPLAINT
                 AND MODIFY SCHEDULING ORDER

      NOW BEFORE THE COURT is Plaintiff’s “Motion for Order Authorizing

Filing of First Amended Complaint Against Defendant Bethel College and for

Order Modifying Two Provisions of Scheduling Order.” (Doc. 95.) After review

of the parties’ submissions, the Court GRANTS in part and DENIES in part

Plaintiff’s motion.

                                BACKGROUND

      The facts of this case were summarized by the District Court in its

Memorandum & Order denying Plaintiff’s prior Motion to Amend. (Doc. 72, at 2-

4.) That summary is incorporated herein by reference.



                                         1
     Case 6:19-cv-01064-JWB-KGG Document 107 Filed 12/23/20 Page 2 of 6




      The present motion seeks leave to file an “edited and streamlined” Amended

Complaint “now that only one of the original seven defendants remains a

defendant in the action.” (Doc. 97, at 1.) Plaintiff notes that

             [t]he operative complaint on file in the action still
             contains the names of seven defendants and all of the
             causes of action against all seven defendants even though
             all except Bethel College have now been dismissed either
             by stipulation or by court order. Some causes of action
             are against both Bethel College and a dismissed
             Defendant.

(Id., at 2.) He also indicates that he understood that the Scheduling Order would

include a deadline of December 18, 2020, to move to amend rather than the

November 6, 2020, that was included. (Id., at 3.)

      Plaintiff also requests the Scheduling Order be amended to allow him up to

12 depositions rather than the 8 depositions provided. (Id., at 1-2.) He indicates

that during the process of scheduling depositions, he “realized that he had erred in

estimating the number of depositions that would be required and that could be

required.” (Id., at 4.) He also states he wants to “reserve the right to depose at

least two more persons” based on information gleaned through discovery. (Id.)

Since the filing of Plaintiff’s motion, Defense counsel apparently has agreed to

allow Plaintiff a total of 12 depositions. (Doc. 101, at 5-6.) As such, the Court

notes that this issue is resolved.




                                          2
     Case 6:19-cv-01064-JWB-KGG Document 107 Filed 12/23/20 Page 3 of 6




       Finally, Plaintiff asks to have until November 20, 2020, to seek an order

authorizing further amendment as a result of discovery responses he was

anticipating when the motion was filed. (Id., at 1-2.) He argues that with the

current deadline, he “would not have any time after the initial discovery responses

of Defendant had been received and the first round of depositions completed to

determine if there were grounds for seeking leave to add additional defendants.”

(Id., at 4.)

                                    ANALYSIS

A.     Motion to Amend Complaint.

       Motions to amend pleadings are governed by Fed.R.Civ.P. 15(a), which

provides that a pleading may be amended “once as a matter of course within … 21

days after service of a responsive pleading.” Fed.R.Civ.P. 15 (a)(1)(B). It is

undisputed that Defendants have filed their Answer and more than twenty-one (21)

days have elapsed. As such, the Complaint cannot be amended as a matter of

course.

       Pursuant to Fed.R.Civ.P 15(a)(2), Plaintiff may thus amend “only with the

opposing party’s written consent or the court’s leave.” Courts are to “freely give

leave when justice so requires.” Id. “The liberal granting of motions for leave to

amend reflects the basic policy that pleadings should enable a claim to be heard on

its merits.” Calderon v. Kan. Dept. Soc. & Rehab. Servs., 181 F.3d 1180, 1186


                                          3
     Case 6:19-cv-01064-JWB-KGG Document 107 Filed 12/23/20 Page 4 of 6




(10th Cir. 1999)). “Refusing leave to amend is generally only justified upon a

showing of undue delay, undue prejudice to the opposing party, bad faith or

dilatory motive, failure to cure deficiencies by amendments previously allowed, or

futility of amendment.” Frank v. U.S. West, Inc., 3 F.3d 1357, 1365 (10th Cir.

1993) (citation omitted).

      In opposition to Plaintiff’s motion, Defendant argues that “Plaintiff’s

proposed amended [Complaint] serves no purpose other than to create undue

burden on Bethel College to respond to a complaint it has already largely

responded to, and to harass Bethel College in having to respond to allegation that

relate to claims already rejected by this Court.” (Doc. 101, at 3.) Defendant

concedes, however, that Plaintiff’s proposed Amended Complaint adds no new

causes of action, but argues that it offers nothing “of substance relevant to the

causes of action currently pending against Bethel College.” (Id, at 4.) Defendant

thus argues that allowing the amended pleading would “merely require [it] to

expend unnecessary resources to irrelevant new allegations, and allegations already

responded to.” (Id., at 4-5.)

      The Court finds that Plaintiff’s request is timely and not made in bad faith.

While Defendant argues that having to respond to the amended pleading would

cause it prejudice, the Court finds that there has been no showing that such

prejudice would be undue. Further, Defendant has made no argument that the


                                          4
     Case 6:19-cv-01064-JWB-KGG Document 107 Filed 12/23/20 Page 5 of 6




proposed amendments are futile. As such, the Court finds that Plaintiff’s request is

reasonable and GRANTS this portion of Plaintiff’s motion.

B.    Motion to Amend Scheduling Order.

      Plaintiff also seeks leave to amend the Scheduling Order to extend the

deadline to move to amend the pleadings. As stated above, Plaintiff argues that he

“would not have any time after the initial discovery responses of Defendant had

been received and the first round of depositions completed to determine if there

were grounds for seeking leave to add additional defendants.” (Doc. 97, at 4.)

      The Court finds this portion of Plaintiff’s motion is unnecessary. Plaintiff

does not know if he will want to file an additional Motion to Amend. He merely

indicates that he wants the option to potentially seek “to further amend the

complaint if he believes that information yielded from discovery so warrants … .”

(Doc. 97, at 6.) The Court need not amend the Scheduling Order based on a

possibility of this occurring. Plaintiff would still have the opportunity to move to

file an amended complaint outside of the deadline if he establishes good cause to

do so – such as establishing the actual existence of new information yielded

through discovery (rather than merely discussing its potential existence). As such,

this portion of Plaintiff’s motion is DENIED.

      IT IS THEREFORE ORDERED that Plaintiff’s Motion (Doc. 95) is

GRANTED in part and DENIED in part as more fully set forth above.


                                          5
Case 6:19-cv-01064-JWB-KGG Document 107 Filed 12/23/20 Page 6 of 6




 IT IS SO ORDERED.

 Dated at Wichita, Kansas, on this 23rd day of December, 2020.

                                S/ KENNETH G. GALE
                                KENNETH G. GALE
                                United States Magistrate Judge




                                  6
